NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ALEK L. NEWPORT,                   )
DC #493638,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-1921
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 5, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.




PER CURIAM.

              Affirmed.




SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.